Third District Court of Appeal
                               State of Florida

                       Opinion filed January 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1340
                       Lower Tribunal No. 18-31703
                          ________________


                        Magali Neff, etc., et al.,
                                 Appellants,

                                     vs.

                 Archdiocese of Miami, Inc., et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

      Jay M. Levy, P.A., and Jay M. Levy; James J. Traitz, LLC., and James
J. Traitz, for appellants.

     J. Patrick Fitzgerald & Associates, P.A., and Roberto J. Diaz, and
Maura Fitzgerald Jennings; Gaebe, Mullen, Antonelli & DiMatteo, and Emily
C. Smith, and Joseph M. Winsby, for appellee Archdiocese of Miami, Inc.


Before LOGUE, LINDSEY, and HENDON, JJ.

     LINDSEY, J.
         Appellants Michelle, Magalia, and Herbert Neff (Plaintiffs below)

appeal from a final judgment entered in favor of Appellee the Archdiocese of

Miami, Inc. (Defendant below). Because the Neffs cannot establish a legal

duty of reasonable care or a legal duty of supervision, we affirm the trial

court’s final judgment in favor of the Archdiocese.

    I.     BACKGROUND

         The underlying action stems from injuries Michelle Neff, a then-

sophomore at St. Brendan High School, sustained while performing

community service at the Good Hope Equestrian Training Center.             St.

Brendan, a private Catholic school within the Archdiocese of Miami, requires

its students to perform community service to graduate pursuant to St.

Brendan’s Community Service Learning Program. St. Brendan provided

students with a list of 45 “pre-approved service opportunities.” The Program

instructions also allowed students to select service opportunities that were

not listed. 1

         Michelle selected Good Hope from the list. She alleges that while she

was at Good Hope, she was left unsupervised with a horse that reared up

and came down on her foot causing an injury. Michelle and her parents,


1
  “If there is an organization you are interested in working with that is not
included on the list below, you must get PRIOR AUTHORIZATION in order
to work with them for [Community Service Learning].”

                                       2
Magali and Herbert, then sued the Archdiocese, St. Brendan, and Good

Hope.

      The Operative Complaint contains two counts against the Archdiocese.

Count V alleges the Archdiocese owes a non-delegable duty to students who

attend one of its schools. Count VI alleges the Archdiocese is vicariously

liable for St. Brendan’s negligence under a theory of apparent agency.

Following discovery, the Archdiocese and St. Brendan jointly moved for

summary judgment arguing that, as a matter of law, they did not owe a duty

to Michelle at the time of the incident because they exerted no authority or

control over Good Hope. 2

      Following a hearing, the trial court granted summary judgment in favor

of the Archdiocese and St. Brendan concluding, as a matter of law, that

            Plaintiff[’]s participation in community service was
            not school-related, as that term has been defined and
            applied in the relevant authorities presented by the
            parties to this Court. The mere creation of a pre-

2
  Before the final summary judgment at issue in this appeal, St. Brendan and
the Archdiocese moved to dismiss twice. In response to the first motion to
dismiss, the Neffs amended their original complaint and added a claim for
breach because St. Brendan had expelled Michelle. The Neffs moved for a
temporary injunction to reinstate Michelle, which the trial court granted. This
Court reversed the injunction. St. Brendan High Sch., Inc. v. Neff, 275 So.
3d 220 (Fla. 3d DCA 2019) (“Neff I”). St. Brendan and the Archdiocese’s
second motion to dismiss was denied. They then sought a writ of prohibition
in this Court based on the ecclesiastical abstention doctrine. This Court
denied the petition. St. Brendan High Sch., Inc. v. Neff, 283 So. 3d 399 (Fla.
3d DCA 2019) (“Neff II”).

                                      3
               approved, non-exclusive list of organizations from
               which students may or may not choose from to
               perform required community service to graduate
               cannot give rise to a legal duty of care on the
               undisputed facts of record. Further, this does not
               invoke the undertaker doctrine.

          The Neffs timely appealed. 3

    II.     ANALYSIS

          The Neffs argue the Archdiocese owed them two distinct legal duties:

(1) a duty of reasonable care in compiling a list of service opportunities and

(2) a duty of supervision because the required community service was

“school sponsored” or “school related.” These arguments are addressed in

turn. 4

    1. The Duty of Reasonable Care

          The Neffs argue their case is analogous to Nova Southeastern

University, Inc. v. Gross, 758 So. 2d 86 (Fla. 2000) (“Gross II”). In Gross II


3
 Because a count is still pending against St. Brendan, final judgment has
only been entered in favor of the Archdiocese, the only Defendant who is a
party to this appeal.
4
  As an initial matter, the Neffs assert the record contains an issue of fact as
to whether students were able to select service opportunities that were not
on the pre-approved list. Despite the instructions clearly stating that students
were authorized to select unlisted opportunities, Michelle stated in her
deposition testimony that in practice, St. Brendan would not approve outside
opportunities. Assuming the list was exhaustive, we still conclude that St.
Brendan did not exert sufficient control to give rise to a duty of reasonable
care or a duty of supervision.

                                         4
the Florida Supreme Court reviewed a decision from the Fourth District that

certified the following question:

             WHETHER A UNIVERSITY MAY BE FOUND
             LIABLE IN TORT WHERE IT ASSIGNS A STUDENT
             TO AN INTERNSHIP SITE WHICH IT KNOWS TO
             BE UNREASONABLY DANGEROUS BUT GIVES
             NO WARNING, OR INADEQUATE WARNING, TO
             THE STUDENT, AND THE STUDENT IS
             SUBSEQUENTLY          INJURED       WHILE
             PARTICIPATING IN THE INTERSHIP?

Id. at 87.

      The Fourth District’s opinion in Gross v. Family Services Agency, Inc.,

716 So. 2d 337 (Fla. 4th DCA 1998) (“Gross I”) involved a graduate student

at Nova Southeastern University who was criminally assaulted at an off-

campus internship site. According to the factual allegations:

             Nova provides each student with a listing of the
             approved practicum sites, complete with a
             description of the type of experience offered at each
             site. Each student selects six internships from
             the list and is placed, by Nova, at one of the
             selected sites. Appellant submitted her six
             selections and was assigned, by Nova, to Family
             Services Agency, Inc. (“FSA”).

               FSA is located about fifteen minutes away from
             Nova. One evening, when leaving FSA, appellant
             was accosted by a man in the parking lot. She had
             just started her car when he tapped on her window
             with a gun. Pointing the weapon at her head, the
             assailant had appellant roll down the window.
             Appellant was subsequently abducted from the
             parking lot, robbed and sexually assaulted. There


                                      5
            was evidence that prior to appellant’s attack, Nova
            had been made aware of a number of other criminal
            incidents which had occurred at or near the FSA
            parking lot.

Id. at 338 (emphasis added).

      After Gross was assaulted, she sued Nova in tort for breaching a duty

of reasonable care. The Fourth District identified two obstacles to Gross’s

tort action: (1) the injury did not occur on the premises controlled by Nova

and (2) the injury was caused by a third party. However, the court concluded

that Gross “has stated a cause of action in negligence against Nova based

on her allegations that the university assigned her, without adequate

warning, to an internship site which it knew was unreasonably dangerous

and presented an unreasonable risk of harm.” Id. at 340.

      The Fourth District certified the above-quoted question, and both

parties filed petitions for review.   The Florida Supreme Court accepted

jurisdiction and approved the Fourth District’s decision.

      The Supreme Court focused largely on the amount of control exerted

by the school, explaining “the extent of the duty a school owes to its students

should be limited by the amount of control the school has over the student’s

conduct.” Gross II, 758 So. 2d at 89 (Fla. 2000) (citing Rupp v. Bryant, 417

So. 2d 658, 666–67 (Fla. 1982)).          Based on this principle, the Court

concluded that Nova, which had the final say in assigning students to


                                      6
locations, assumed a duty of reasonable care because it had control over

the students’ conduct “by requiring them to do the practicum and by

assigning them to a specific location . . . .” Id. (emphasis added). Thus, the

location to which each student was assigned was ultimately determined by

Nova from a list of six selected by the student from a larger list.

      The Court’s analysis also relied on the principle that “one who

undertakes to act, even when under no obligation to do so, thereby becomes

obligated to act with reasonable care.” Id. (quoting Union Park Memorial

Chapel v. Hutt, 670 So.2d 64, 66–67 (Fla.1996)). The act undertaken in this

context was Nova’s assigning students to a specific location.

      The Neffs contend the circumstances here are analogous. Though

there are some similarities, we note some key distinctions. Most obvious is

the undisputed fact that St. Brendan did not exert nearly the same level of

control as Nova. Unlike in Gross, students could choose freely from among

the 45 organizations on the Community Service List, and St. Brendan did not

have the final say in assigning students to a particular location. 5


5
  Moreover, unlike in Gross, there is no evidence that St. Brendan had any
knowledge that Good Hope was an unreasonably dangerous location. Cf.
Gross II, 758 So. 2d at 89 (“In a case such as this one, where the university
had knowledge that the internship location was unreasonably dangerous, it
should be up to the jury to determine whether the university acted reasonably
in assigning students to do internships at that location.”).


                                       7
      To find a legal duty here, this Court would have to expand Gross I and

II to apply to situations where the school does not have the final say in

assigning students to a particular community service location. 6 Indeed, the

Neffs argue that a duty of reasonable care exists simply because St. Brendan

compiled a list of pre-approved service opportunities. But based on existing

case law, we agree with the trial court that, as a matter of law, St. Brendan

did not owe a duty of reasonable care in this situation. We decline to extend

that duty further than the case law permits.

    2. The Duty of Supervision

      The Neffs argue that St. Brendan (and by extension the Archdiocese)

owed a duty of supervision because the community service was “school-

sponsored” or “school related.” In Archbishop Coleman F. Carroll High

School, Inc. v. Maynoldi, 30 So. 3d 533, 540 (Fla. 3d DCA 2010), this Court

explained that “a school’s on-premises duty of supervision may continue

when an off-premises activity is ‘school sponsored’ or ‘school related.’”

      Here, the community service is not “school sponsored.”         There is

nothing in the record suggesting that St. Brendan paid for or took



6
 We also note that Gross did not involve community service. As this Court
has already recognized, “if schools are to become liable for every incident at
an off-premises activity for which community service hours are available,
community service will be a thing of the past.” Neff I, 275 So. 3d at 223.

                                      8
responsibility for Good Hope. See id. (“The ‘sponsor’ of an event, according

to any dictionary and common usage, is one who pays for it or takes

responsibility for it.”).

      Though “school related” is a broader standard, it too is not satisfied

here. As this Court explained in Maynoldi, school related “requires some

connection to the school’s academic and extracurricular programs.” Id. For

example, “[a] school athletic team’s participation in a scheduled competition

at another location is obviously ‘school related.’ Similarly, a school club’s off-

premises meeting was held to be school related, subjecting the school to

liability for negligence.” Id. (citation omitted).

      Importantly, this Court further explained that consistent with the

examples above, a school’s duty of supervision arises from being “school

related” when the activity is “officially sponsored by the school and the school

had reserved to itself the authority to control the activities . . . .” Id. Here,

although community service was required for graduation, there is nothing in

the record to indicate Good Hope had any affiliation with St. Brendan or that

St. Brendan reserved any control whatsoever over Good Hope. There is

also nothing in the record indicating that Good Hope has any connection

whatsoever to any club or athletic team at St. Brendan. See Gross I, 716

So. 2d at 339 (“Schools have generally not, however, been held to have a



                                         9
duty of supervision when the injuries have occurred off-campus while

students have been involved in non-school related activities.” (citing

Concepcion v. Archdiocese of Miami, 693 So. 2d 1103 (Fla. 3d DCA 1997)

(holding that a school has no duty to supervise off-campus, non-school

related activities during non-school hours); Oglesby v. Seminole Cnty. Bd. of

Pub. Instruction, 328 So. 2d 515 (Fla. 4th DCA 1976))).

   III.     CONCLUSION

          Because the Neffs cannot establish a legal duty of reasonable care or

a legal duty of supervision, we affirm the trial court’s final judgment in favor

of the Archdiocese.

          Affirmed.




                                        10